Title: To Thomas Jefferson from Henry Dearborn, 9 January 1809
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Monday 9th. Jany.
                  
                  Capt. Tingey received a letter the last evening from Capt. Truxton in which it was stated as a fact that the destination of the Troops from Hallifax is Battonrouch. Yours
                  
                     H. Dearborn 
                     
                  
               